           Case 2:20-cv-02882-GJP Document 26 Filed 02/24/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MATTHEW DIX,

                         Petitioner,
                                                                CIVIL ACTION
                                                                NO. 20-02882
              v.


 SUPT. THERESA DELBALSO, et al.,
                 Respondents.


                                            ORDER

       AND NOW, this 23rd day of February 2021, upon consideration of the Petition

for a Writ of Habeas Corpus, (ECF No. 1), the Philadelphia County District Attorney’s

Office’s Response, (ECF No. 9), the Report and Recommendation of United States

Magistrate Judge Carol Sandra Moore Wells, (ECF No. 12), and Petitioner’s Reply1,

(ECF No. 22), it is hereby ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. Claim One is DISMISSED, without prejudice to refiling at the conclusion of
      state court appeals, for failure to exhaust state court remedies;

   3. Claim Two is DENIED, with prejudice, because it is barred by Stone v. Powell,
      428 U.S. 465 (1976); and

   4. Petitioner has neither shown denial of a federal constitutional right, nor
      established that reasonable jurists would disagree with this court’s procedural
      disposition of his claims. Consequently, a certificate of appealability is DENIED.


                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     _______________________
                                                     GERALD J. PAPPERT, J.

       1The Court construes Petitioner’s Reply to the Government’s Response as objections to the
Report and Recommendation.

                                                1
